DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,108,025. 
The present application claims the same subject matter of a display device, which is same as the US patent 11,108,025.  
For example:
17/459,625
11,108,025
1. A display device comprising: a display panel comprising a first display area and a second display area having a 5transmittance lower than the first display area; and an electronic module disposed under the first display area, wherein the display panel comprises a plurality of first areas, a plurality of second areas, and a plurality of third areas arranged in the first display area, wherein each of the plurality of third areas surrounds a corresponding one of the plurality 10of second areas, wherein the plurality of second areas have a transmittance higher than the plurality of first areas, wherein the plurality of first areas include a plurality of pixels, and wherein each of the plurality of first areas is disposed between a corresponding two second 15areas, spaced apart from each other in a first direction, among the plurality of second areas and disposed between a corresponding two second areas, spaced apart from each other in a second direction different from the first direction, among the plurality of second areas.  

2. The display device of claim 1, 20wherein the display panel further comprises a circuit layer disposed in the plurality of first areas, the plurality of second areas, and the plurality of third areas, and wherein each of the plurality of second areas is provided with a transmission opening defined therein by removing a portion of the circuit layer.



1. A display device comprising: a display panel; and 5an electronic module disposed under the display panel, wherein the display panel includes: a first display area having a plurality of first areas with a first pixel density and a pixel- free area, wherein each of the plurality of first areas includes a respective pixel of a plurality of 10pixels, wherein the pixel-free area includes a plurality of second areas and a plurality of third areas, and wherein each of the plurality of third areas surrounds a respective second area of the plurality of second areas and is disposed between the respective second area and at least one 15first area, directly adjacent thereto, of the plurality of first areas; a second display area having a second pixel density greater than the first pixel density; a plurality of first pattern layers disposed in the plurality of third areas, respectively, wherein each of the first pattern layers surrounds a respective second area of the plurality of second areas in a plan view; and 20a plurality of second pattern layers disposed on the plurality of first pattern layers, respectively.  
2. The display device of claim 1, 338836L-1587 (LO-291041-US) wherein the first display area has a transmittance greater than a transmittance of the second display area, wherein a transmittance of each of the plurality of second areas is greater than a transmittance of each of the plurality of first areas, 5wherein the display panel further comprises a circuit layer disposed in the plurality of first areas, the plurality of second areas, and the plurality of third areas, and wherein the plurality of first pattern layers and the plurality of second pattern layers are disposed on the circuit layer.  
103. The display device of claim 2, wherein each of the plurality of second areas is provided with a transmission opening defined therein by removing a portion of the circuit layer.

3. The display device of claim 1, wherein the display panel further comprises a plurality of first pattern layers surrounding the plurality of second areas, respectively, and a plurality of second pattern layers stacked on the plurality of first pattern layers, respectively, and wherein each of a plurality of pairs of one of the plurality of first pattern layers and one of 30the plurality of second patterns layers stacked on each other is disposed in a corresponding one 338836L-1587CON (LO-291041-US-1) of the plurality of third areas.

15. The display device of claim 1, 5wherein the plurality of first areas are spaced apart from each other with each of the plurality of second areas interposed a respective pair of first areas adjacent to each other of the plurality of first areas.
4. The display device of claim 3, wherein each of the plurality of pixels comprises a light emitting layer, and 5wherein the plurality of second pattern layers are configured to control a traveling direction of a light emitted from the light emitting layer.
5. The display device of claim 4, 20wherein each of the plurality of second pattern layers controls a traveling direction of an outgoing light emitted from the light emitting layer.

5. The display device of claim 4, wherein the plurality of first pattern layers are configured to block a light incident thereto 10from an outside of the display panel.
6. The display device of claim 1, 348836L-1587 (LO-291041-US) wherein each of the plurality of first pattern layers blocks an incoming light from an outside of the display panel.


6. The display device of claim 1, wherein the electronic module overlaps the plurality of first areas, the plurality of second areas, and the plurality of third areas in a plan view.
7. The display device of claim 1, 5wherein the electronic module overlaps the plurality of first areas, the plurality of second areas, and the plurality of third areas in the plan view.
7. A display device comprising: a display panel comprising a first display area and a second display area having a transmittance lower than the first display area; and an electronic module disposed under the first display area, 20wherein the display panel comprises a plurality of first areas, a plurality of second areas, and a plurality of third areas arranged in the first display area, wherein each of the plurality of third areas surrounds a corresponding one of the plurality of second areas, wherein the plurality of second areas have a transmittance higher than the plurality of first 25areas, wherein the plurality of first areas includes a plurality of pixels, wherein at least one of the plurality of first areas and at least one of the plurality of second areas are alternately arranged in a first direction or a second direction different from the first direction.
1. A display device comprising: a display panel; and 5an electronic module disposed under the display panel, wherein the display panel includes: a first display area having a plurality of first areas with a first pixel density and a pixel- free area, wherein each of the plurality of first areas includes a respective pixel of a plurality of 10pixels, wherein the pixel-free area includes a plurality of second areas and a plurality of third areas, and wherein each of the plurality of third areas surrounds a respective second area of the plurality of second areas and is disposed between the respective second area and at least one 15first area, directly adjacent thereto, of the plurality of first areas; a second display area having a second pixel density greater than the first pixel density; a plurality of first pattern layers disposed in the plurality of third areas, respectively, wherein each of the first pattern layers surrounds a respective second area of the plurality of second areas in a plan view; and 20a plurality of second pattern layers disposed on the plurality of first pattern layers, respectively.  
2. The display device of claim 1, 338836L-1587 (LO-291041-US) wherein the first display area has a transmittance greater than a transmittance of the second display area, wherein a transmittance of each of the plurality of second areas is greater than a transmittance of each of the plurality of first areas, 5wherein the display panel further comprises a circuit layer disposed in the plurality of first areas, the plurality of second areas, and the plurality of third areas, and wherein the plurality of first pattern layers and the plurality of second pattern layers are disposed on the circuit layer.  
17. The display device of claim 1, wherein each of the plurality of first areas and each of the plurality of second areas are alternately arranged in a first direction, 15where at least N of the plurality of first areas and at least N of the plurality of second areas are alternately arranged in a second direction different from the first direction, and wherein N is an integer number equal to or greater than one.
8. The display device of claim 7, 348836L-1587CON (LO-291041-US-1) wherein the display panel further comprises a plurality of first pattern layers surrounding the plurality of second areas, respectively, and a plurality of second pattern layers stacked on the plurality of first pattern layers, respectively, and wherein each of a plurality of pairs of one of the plurality of first pattern layers and one of 5the plurality of second patterns layers stacked on each other is disposed in a corresponding one of the plurality of third areas.
7. The display device of claim 1, 5wherein the electronic module overlaps the plurality of first areas, the plurality of second areas, and the plurality of third areas in the plan view.

15. The display device of claim 1, 5wherein the plurality of first areas are spaced apart from each other with each of the plurality of second areas interposed a respective pair of first areas adjacent to each other of the plurality of first areas.
9. The display device of claim 8, wherein each of the plurality of pixels comprises a light emitting layer, and 10wherein the plurality of second pattern layers are configured to control a traveling direction of a light emitted from the light emitting layer.
5. The display device of claim 4, 20wherein each of the plurality of second pattern layers controls a traveling direction of an outgoing light emitted from the light emitting layer.
10. The display device of claim 9, wherein the plurality of first pattern layers are configured to block a light incident thereto 15from an outside of the display panel.
6. The display device of claim 1, 348836L-1587 (LO-291041-US) wherein each of the plurality of first pattern layers blocks an incoming light from an outside of the display panel.
11. The display device of claim 7, wherein the electronic module overlaps the plurality of first areas, the plurality of second areas, and the plurality of third areas in a plan view.
7. The display device of claim 1, 5wherein the electronic module overlaps the plurality of first areas, the plurality of second areas, and the plurality of third areas in the plan view.
12. A display device comprising: a display panel comprising a first display area and a second display area having a transmittance lower than the first display area; and an electronic module disposed under the first display area, 25wherein the display panel comprises a first area, a plurality of second areas, and a plurality of third areas arranged in the first display area, wherein each of the plurality of third areas surrounds a corresponding one of the plurality of second areas, wherein the plurality of second areas have a transmittance higher than the first area, 30wherein the first area is surrounded by the plurality of second areas and includes a plurality of pixels.
1. A display device comprising: a display panel; and 5an electronic module disposed under the display panel, wherein the display panel includes: a first display area having a plurality of first areas with a first pixel density and a pixel- free area, wherein each of the plurality of first areas includes a respective pixel of a plurality of 10pixels, wherein the pixel-free area includes a plurality of second areas and a plurality of third areas, and wherein each of the plurality of third areas surrounds a respective second area of the plurality of second areas and is disposed between the respective second area and at least one 15first area, directly adjacent thereto, of the plurality of first areas; a second display area having a second pixel density greater than the first pixel density; a plurality of first pattern layers disposed in the plurality of third areas, respectively, wherein each of the first pattern layers surrounds a respective second area of the plurality of second areas in a plan view; and 20a plurality of second pattern layers disposed on the plurality of first pattern layers, respectively.  
2. The display device of claim 1, 338836L-1587 (LO-291041-US) wherein the first display area has a transmittance greater than a transmittance of the second display area, wherein a transmittance of each of the plurality of second areas is greater than a transmittance of each of the plurality of first areas, 5wherein the display panel further comprises a circuit layer disposed in the plurality of first areas, the plurality of second areas, and the plurality of third areas, and wherein the plurality of first pattern layers and the plurality of second pattern layers are disposed on the circuit layer.

13. The display device of claim 12, wherein the display panel further comprises a plurality of first pattern layers surrounding the plurality of second areas, respectively, and a plurality of second pattern layers stacked on the 5plurality of first pattern layers, respectively, and wherein each of a plurality of pairs of one of the plurality of first pattern layers and one of the plurality of second patterns layers stacked on each other is disposed in a corresponding one of the plurality of third areas.
15. The display device of claim 1, 5wherein the plurality of first areas are spaced apart from each other with each of the plurality of second areas interposed a respective pair of first areas adjacent to each other of the plurality of first areas.
14. The display device of claim 13, wherein each of the plurality of pixels comprises a light emitting layer, and wherein the plurality of second pattern layers are configured to control a traveling direction of a light emitted from the light emitting layer.
5. The display device of claim 4, 20wherein each of the plurality of second pattern layers controls a traveling direction of an outgoing light emitted from the light emitting layer.
15. The display device of claim 14, wherein the plurality of first pattern layers are configured to block a light incident thereto from an outside of the display panel.
6. The display device of claim 1, 348836L-1587 (LO-291041-US) wherein each of the plurality of first pattern layers blocks an incoming light from an outside of the display panel.
16. The display device of claim 12, 20wherein the electronic module overlaps the first area, the plurality of second areas, and the plurality of third areas in a plan view.
7. The display device of claim 1, 5wherein the electronic module overlaps the plurality of first areas, the plurality of second areas, and the plurality of third areas in the plan view.



	Claims 1-16 would be allowable if they overcome the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628